Citation Nr: 1706748	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  05-20 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for kidney stones, including as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, including as secondary to exposure to herbicide agents.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, including as secondary to exposure to herbicide agents.

5.  Entitlement to service connection for residuals of a left index finger injury, including as secondary to exposure to herbicide agents.

6.  Entitlement to service connection for a low back disability, including as secondary to exposure to herbicide agents.

7.  Entitlement to service connection for sinusitis and/or allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2004, August 2005, May 2009, and February 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In its September 2004 decision, the Agency of Original Jurisdiction (AOJ) denied entitlement to service connection for sinusitis/allergic rhinitis and left ear hearing loss.  In its August 2005 decision, the AOJ denied entitlement to service connection for a low back disorder.  The issues of entitlement to service connection for sinusitis/allergic rhinitis, left ear hearing loss, and a low back disorder were previously before the Board in June 2007.  At that time, the Board denied the Veteran's claims for entitlement to service connection.  

The Veteran appealed the Board's June 2007 decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2010 memorandum decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the memorandum decision. 

While the Veteran's appeal was pending before the Court, the Agency of Original Jurisdiction (AOJ) reopened and denied the Veteran's claim for service connection for a low back disorder in a May 2009 decision.  The Board acknowledges that the Veteran perfected an appeal with respect to the May 2009 rating decision; however, as the issue was already in appellate status before the Court at that time, the Board finds that the May 2009 rating decision is moot.  Rather, the low back disorder claim currently on appeal is a continuation of the Veteran's original claim for service connection of the same.

In May 2009, the AOJ also denied entitlement to service connection for residuals of a left index finger injury.  

The Veteran appeared before a Decision Review Officer for a hearing in July 2010 regarding the low back claim.  At the time, the Veteran also confirmed that he claimed service connection for kidney stones.  A transcript of the proceeding is of record. 

In February 2011, the Board remanded the issues of service connection for sinusitis/allergic rhinitis, left ear hearing loss, left index finger disability, and a low back disorder for additional development in accordance with the Court's January 2010 memorandum decision.  

While on remand, in a February 2015 rating decision, the AOJ denied service connection for bilateral peripheral neuropathy of the upper extremities and declined to reopen a previously denied claim for kidney stones.

Regarding the characterization of the claim for kidney stones, a brief explanation of the history of the appeal is necessary.  Service connection for kidney stones was originally denied in January 2010.  Following the January 2010 denial, the Veteran submitted additional written statements in July 2010 regarding his alleged exposure to herbicide agents while serving in Thailand, as well as testimony before the DRO regarding the same and expressed his intention to pursue a claim for service connection for kidney stones at the DRO hearing.  In September 2010, the AOJ sent the Veteran a letter informing him that new and material evidence would be required to reopen the claim for service connection.  In November 2010, the AOJ sent the Veteran another letter informing him that it was correcting the September 2010 notice and that new and material evidence was not required as the January 2010 rating decision was not final.  

In a September 2012 rating code sheet, the AOJ noted that the Veteran had withdrawn all claims, other than a claim for service connection for skin cancer, during a phone call in July 2012.  The report of contact form documenting the July 2012 phone call, however, describes a conversation regarding clarification that the Veteran made with respect to certain appeals and does not actually indicate that he "withdrew all other claims."  In fact, the July 2012 report did not indicate any discussion of the kidney stone claim.  The AOJ did not re-adjudicate the kidney stone claim until February 2015, after the Veteran filed another claim for service connection for kidney stones, which was received in August 2014.  The AOJ declined to reopen the claim in the February 2015 rating decision.  The present appeal stems from a notice of disagreement with the February 2015 rating decision. 

Based on this history, the Board finds that the January 2010 rating decision did not become final and the claim for service connection for kidney stones remained pending.  As such, the adjudication in February 2015 related back to that original, pending claim.  See Beraud v. McDonald, 766 F.3d 1402, and 1406-07 (Fed. Cir. 2014) (On a claim for benefits, VA must provide a determination that is directly responsive to the new submission and the claim at issue remains open until it does so.); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed.Cir.2011) (VA is required to "assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim.").  Therefore, the appropriate characterization of the claim is one for service connection, not a request to reopen. 

Regarding left ear hearing loss, in July 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A favorable VHA opinion was received in October 2016.  Based on the favorable opinion, the Board is able to grant the claim.  Therefore, the Veteran is not prejudiced by the Board proceeding with the favorable adjudication at this time. 

Finally, the Board notes that the Veteran previously requested a hearing before a member of the Board.  See October 2009 VA Appeal Form 9.  However, in a signed statement dated November 2015, the Veteran withdrew his request for a Board hearing.  Notwithstanding the withdrawal of the hearing request, the RO sent the Veteran a letter in February 2016 indicating that it was placing his name on the list of veterans awaiting a travel board hearing.  

In response, the Veteran requested that his case be forwarded to the Board for a decision.  Based on the Veteran's November 2015 written withdrawal of the hearing request and the fact that the Veteran has not indicated a desire for a hearing since withdrawal of the request, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for kidney stones, peripheral neuropathy, sinusitis and/or allergic rhinitis, a left index finger disability, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The Veteran has left ear hearing loss as the result of disease or injury present during his active military service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that he has left ear hearing loss as a result of acoustic trauma during military service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2016).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's MOS was an aircraft repairman with primary duties placing him in the regular vicinity of the flight line.  Thus, the Board concedes that the Veteran was exposed to noise in service. 

A review of the Veteran's STRs reveals normal audiometric findings on both the entrance and exit examinations.  A noted dated in January 1967 indicated the Veteran's complaints of hearing loss on the left and humming in the ear.  The Veteran was diagnosed with possible otitis media at that time.  The records do not contain an audiogram from that time.  

Post-service VA treatment records indicate treatment for left ear hearing loss.  

The Veteran was provided with a VA audiological examination in December 2011.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
45
60
55
LEFT
5
10
60
55
65

Speech audiometry revealed speech recognition ability of 92 percent in each ear.  

The Veteran was diagnosed with left ear sensorineural hearing loss.  The December 2011 VA examiner opined that it was less likely than not that the left ear hearing loss was related to acoustic trauma in military service because there was no hearing threshold shift during service, according to the STRs. The examiner also noted that although the Veteran had not worked in the 24 years prior to the examination, prior to the period of unemployment, he had worked in the field of auto body work post-service, which would have exposed him to noise.   

As noted in the Introduction above, the Board sought a VHA opinion to provide further clarification as to whether there may have been a temporary threshold shift.  In an October 2016 VHA opinion, the VA physician reviewed the Veteran's electronic file which included STRs.  The examiner noted that although audiologic evaluations on entry and separation both showed normal hearing, there was a noted dated in January 1967 that noted the Veteran's complaints of hearing loss on the left and humming in the ear.  The VHA physician noted that the Veteran's was diagnosed with possible otitis media at that time and that there was no audiogram from that time.  

The VHA otolaryngologist indicated that he was unable to comment specifically on the Veteran's hearing loss because he was not able to review a recent audiogram.  However, the physician cited medical journal articles and explained that even reversible noise exposure could lead to later deterioration of hearing and accelerate age-induced hearing loss.  The specialist explained that the increased deterioration did not depend on hair cell damage and that there was evidence that noise trauma impacted central processing outside of the classic auditory pathway.  

The Board has reviewed all of the evidence of record and finds that the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss is due to service.  

First, the Board observes that given the examination findings in December 2011, the requirements for a current hearing loss disability as defined by 38 C.F.R. § 3.385, are met.  Further, in-service noise exposure is conceded given the Veteran's MOS which regularly placed him on the flight line.  As such, Shedden elements (1) and (2) are met with respect to the claim.  The remaining question is whether there is a nexus between the claimed disability and service.  

The Board acknowledges that the October 2016 VHA specialist did not offer an opinion specific to the Veteran; however, the Board finds the opinion is sufficient in light of the current disability shown in the December 2011 VA examination report.  Further, the VHA specialist provided sufficient rationale for the opinion including medical literature, to support the theory that the Veteran's hearing could have temporarily improved in service but that service noise exposure could have accelerated age-related hearing loss.  Thus, resolving all doubt in favor of the Veteran, the Board finds that the favorable opinion is adequate and highly probative.   

The Board finds the evidence to be in equipoise and as such, service connection for left ear hearing loss is warranted.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.


REMAND

With respect to the remaining issues on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As an initial matter, the Board observes the Veteran's contentions that many of his claimed disorders are due to alleged exposure to herbicide agents during service in Thailand.  Sufficient development has been accomplished with respect to the alleged herbicide agent exposure but the results of such development do not currently support a grant of service connection on that basis.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  A review of the file reveals that additional development is required with respect to direct service connection on other grounds. 

In February 2011, the Board remanded the claims for service connection for a back disorder, left index finger disorder, and sinusitis and/or allergic rhinitis, for VA examinations.  Although a VA examination was provided with respect to the back and left finger claims in December 2011, the Board finds the examination report and opinion is not adequate for the reasons discussed below.  Additionally, a VA medical opinion has not yet been obtained with respect to the sinusitis/rhinitis claim.  Thus, a remand is required with respect to these issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Regarding the back disorder claim, the Board acknowledges that the December 2011 VA examiner addressed the issue of whether the Veteran's current back disability was related to his alleged exposure to herbicide agents in Thailand but the examiner did not discuss or appear to consider the Veteran's statements that he had experienced back pain since service.  The Veteran reported such continuity of symptomatology in his November 2005 notice of disagreement and the February 2011 remand instructed the examiner to consider the same.  Additionally, during the July 2010 DRO hearing, the Veteran offered sworn testimony regarding falls in service while working on planes, for which he did not seek treatment.  As such, an addendum opinion should be obtained to address these statements.  

Regarding the left index finger disorder, the December 2011 VA examiner indicated that the Veteran had a diagnosis of residuals of a left index finger injury but then did not offer an opinion as to whether these residuals were related to service.  The Board acknowledges that the examiner indicated in a later section of the report that the Veteran had no active left hand disability present at the time of the examination.  As the two statements regarding diagnoses appear to be in contradiction, clarification is required.  The examiner is reminded that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even if the disability resolves prior to the Secretary's adjudication of the claim..  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Regarding the claim for sinusitis/rhinitis, according to a January 2015 VA C&P exam inquiry, VA attempted to provide the Veteran with VA examinations in December 2011, May 2014, and January 2015.  The January 2015 C&P exam inquiry indicates that such examinations were cancelled but did not address the reason for the cancellations.  Although the AOJ noted in the March 2015 supplemental statement of the case that the Veteran refused the location of the examination, the C&P exam inquiry only indicated such notation with respect to an examination for the Veteran's service-connected hemorrhoids.  The remaining exam notations did not indicate a reason for the cancellation.  Another January 2015 C&P exam inquiry (found in Virtual VA and not VBMS), noted that the reason for the May 2014 cancellation was that the Veteran withdrew his claim.  The C&P exam inquiry went on to note that there was no evidence indicating that the Veteran wished to withdraw the appeal and to attempt to provide the examination again.  

Accordingly, another attempt to obtain a medical opinion or provide an examination should be made with respect to the determination of any relationship between any current sinusitis and/or allergic rhinitis and service. 

Regarding the claim for service connection for bilateral peripheral neuropathy in the upper extremities, the Board notes that the Veteran has not been afforded a VA examination.  VA treatment records confirm that the Veteran has bilateral upper extremity neuropathy and that there are indications of polyneuropathy.  See e.g. April 2014 VA treatment record.  The April 2014 VA treatment record also indicated that the Veteran would undergo a workup for potential medical causes of polyneuropathy and recorded the Veteran's statement that he remembered being told in 1982 that he had carpal tunnel syndrome.  As the evidence indicates that he worked with his hands in service as an aircraft repairman, has a current disability of bilateral peripheral neuropathy, and has reported having had upper extremity symptoms for many years, an examination or opinion is appropriate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is required. 

Regarding all of the issues on appeal, including service connection for kidney stones, another search for outstanding VA treatment records should be made for the records dated between 1969 and 1999.  It appears that the searches associated with the formal finding of unavailability were accomplished using the name by which the Veteran is currently known.  See August 2012 request.  However, the Veteran's military personnel records and the few dental records obtained from 1970, indicate that the Veteran used a different first name during that period.  See 1970 VA dental record for R.W.S. It does not appear that a search has been done using the Veteran's former name, listed on his DD-214.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include those from the North Texas VA healthcare system dated since September 2014.  Request all VA treatment records (inpatient and outpatient) dated from 1970 to 1999 for the Veteran under the name R.W.S. listed in full on the title page above. 

2.  After completion of the above, obtain a VA medical opinion for the claimed sinusitis/allergic rhinitis.  The electronic claims file, including this remand, must be reviewed by the examiner.  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is necessary.

The examiner is asked to address the following: 

a.  Identify all sinus and/or allergy disorders found to be present since the Veteran filed his claim in January 2004, or shortly before.  Please address diagnoses of sinusitis and allergic rhinitis already of record. 

b.  For each such disability found, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should address service treatment records regarding sinus and rhinitis symptoms as well as the Veteran's reports of a continuity of symptomatology since service. 

      c.  Provide reasons for all opinions.

3.  After obtaining available outstanding records, addendum opinions should be obtained from the examiner who examined the Veteran in December 2011 regarding the claims for the back and left index finger disorders.  The electronic claims file, including this remand, must be reviewed by the examiner.  If the December 2011 VA examiner is not available, seek addendum opinions from an appropriate medical professional.  The Board leaves it to the discretion of the examiner selected to offer the addendum opinions to determine whether an in-person examination is necessary.  

The examiner is asked to address the following with respect to the claimed back disorder: 

a.  Identify all back disorders found to be present since June 2005, or shortly before.  Consider current diagnosis of degenerative arthritis. 

b.  For each such disability found, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should consider the Veteran's competent reports of sustaining falls in service even though he did not seek treatment, as well as a continuity of low back symptomatology since service. 

      c.  Provide reasons for all opinions.
   
The examiner should state whether the Veteran's reports of continuity of symptoms and injury in service, if accepted, would be sufficient to link a current back disability to to an in-service injury.  The examiner should also state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting treatment records is not, by itself, a legally sufficient reason for rejecting the Veteran's reports.
   
The examiner should address the following with respect to the claimed left index finger disorder: 

a.  Identify all left index finger disabilities found to be present since January 2009, or shortly before.  If no residual disability is found, explain what is meant by the diagnosis of "left index finger residuals" in the December 2011 VA examination report.  The requirement for a current disability is met even if the disability resolved during the pendency of the appeal. 

b.  For each such disability found, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

      c.  Provide reasons for all opinions.
   
4.  After obtaining available outstanding records, obtain a VA medical opinion for the claimed peripheral neuropathy.  The electronic claims file, including this remand, must be made available to and reviewed by the examiner in conjunction with the examination or opinion.  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is necessary.  

The examiner should address the following: 

a.  Identify all upper extremity peripheral neuropathy found to be present since the Veteran filed his claim in April 2014, or shortly before.  Please address diagnoses of peripheral neuropathy already of record.  Please also consider the Veteran's statements that he remembers being diagnosed with carpal tunnel syndrome in 1982.

b.  For each such disability, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should address the Veteran's work with his hands in service as well as the reports of having experienced symptomatology for many years. 

      c.  Provide reasons for all opinions.
   
The examiner should state whether the Veteran's reports of continuity of symptoms and injury in service, if accepted, would be sufficient to link a current back disability to an in-service injury.  The examiner should also state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting treatment records is not, by itself, a legally sufficient reason for rejecting the Veteran's reports.
   
   
5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


